Citation Nr: 1119742	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-29 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for major depressive disorder, formerly characterized as adjustment disorder with depressed mood, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and friend, P. M.



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to April 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which in pertinent part denied service connection for hypertension, and continued a 30 percent rating for adjustment disorder with depressed mood.

The Veteran testified before the undersigned at a March 2011 Travel Board hearing.  The hearing transcript is of record.  The Veteran submitted additional medical evidence at the hearing which has not yet been considered by the RO.  However, the Veteran included a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304(c) (2010).

The Veteran, in an October 2009 statement, questioned why the diagnosis of his psychiatric disability was changed from adjustment disorder to major depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Accordingly, the Board notes that the change in the Veteran's diagnosis does not mean that the severity of the Veteran's symptoms was not taken into consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Under the VCAA, VA is obliged to provide an examination in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has hypertension related to his active military service, to include as secondary to his service-connected major depressive disorder, which was formerly characterized as adjustment disorder with depressed mood.  Initially, the Veteran claimed that his currently diagnosed hypertension is "directly related" to his service-connected psychiatric disability.  See June 2007 claim, September 2008 VA Form 9 and February 2009 notice of disagreement.  However, he also reported in February 2009 that he "felt hypertensive" at the time of his discharge.  See February 2009 notice of disagreement, and during his March 2011 hearing, he claimed that his hypertension originally developed during active duty in conjunction with his activities as a drill instructor.  He testified that he was told on more than one occasion that he had high blood pressure during visits to sick bay while on active duty, but that he did not seek treatment for the disorder until sometime in 1997, approximately one and a half years after his discharge.  See March 2011 hearing transcript.  

Service treatment records are negative for any evidence or diagnosis of hypertension.  During a retention examination in June 1994, the Veteran's blood pressure was 112/80; on examination in April 1986, it was recorded as 118/68; on examination in June 1985, it was 150/60, and in his report of medical history completed at that time, the Veteran reported that he was in perfect physical health.  Numerous sick call records noted the Veteran's blood pressure.  

Outpatient treatment records from the VA Medical Center in Beckley, West Virginia (Beckley VAMC) show that in October 1997, the Veteran had an elevated blood pressure reading of 140/92.  On examination in September 1998, he had elevated blood pressure readings of 161/90 and 156/91.  However, there was no diagnosis of hypertension made in 1997 or 1998.  Records dated from July 2002 indicated that it was the Veteran's first visit since 1998.  His blood pressure at that time was recorded as 154/102 and he was diagnosed with hypertension among other things.  Records from the Beckley VAMC dated from 2002 to 2011 show that he has continued to be diagnosed with and treated for his essential hypertension.  April 2007 private treatment records from TK, MD also show that the Veteran was diagnosed with hypertension.

The Veteran was afforded a VA examination in response to his claim in October 2009.  He reported being diagnosed with hypertension in 2002.  The Veteran's physical examination was normal, with a blood pressure reading of 136/84, and the examiner diagnosed him with essential hypertension.  The examiner also opined that the Veteran's essential hypertension was not caused by or related to his service-connected mood disorder with depressed mood.  His rationale was that there was no medical literature which indicated that adjustment disorder with depressed mood caused or aggravated hypertension.  He noted further that while it was possible for adjustment disorder with depressed mood to temporarily worsen symptoms, and while there had been some speculative report, there was no firm documented evidence or study indicating that adjustment disorder with depressed mood caused permanent problems that would lead to a diagnosis of hypertension.  

However, the examiner did not discuss whether the Veteran's hypertension was directly related to his active military service.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

The most recent VA examination in connection with the Veteran's service-connected major depressive disorder was conducted in November 2008.  At his Travel Board hearing, the Veteran testified that his disability had increased since that examination.  The Veteran has reported that his symptoms have increased since that time.  

Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of his PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who provided the October 2009 VA examination to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's current hypertension was the result of a disease or injury incurred during active service.  The examiner should consider the history and contentions noted in the body of this remand.

The examiner should review the claims folder and provided a rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.
If the October 2009 examiner is not available, another qualified medical professional should review the claims file and provide the necessary opinions.  If further examinations are needed, they should be provided.

2.  The Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service connected major depressive disorder.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should also provide an opinion as to whether the service connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

A complete rationale should be given for all opinions and conclusions expressed.

3.  If there is evidence of unemployability, the agency of original jurisdiction (AOJ) should adjudicate the issue of entitlement to TDIU.  Such adjudication may require the adjudication of all pending claims for service connection.  If the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b) (2010).

4.  If benefits sought on appeal are not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


